Citation Nr: 0937186	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
Scheuermann's kyphosis of the thoracic spine from March 24, 
2006, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of left ankle injury, from March 24, 2006, 
currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to 
August 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 and January 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  The RO 
proposed to reduce both the Veteran's spine and ankle 
disabilities in the August 2006 rating decision and formally 
reduced the ratings in the January 2007 RO decision.

Due to the history of this case, the Board finds that a 
summary of the procedural history is necessary.  The Veteran 
filed a claim for an increased rating for his spine 
disability, left ankle disability and left knee disability in 
March 2006.  The Veteran was subsequently afforded a VA 
examination in May 2006.  Based upon this examination, the RO 
issued a rating decision in August 2006, continuing the 
noncompensable rating for the Veteran's knee disability but 
proposing to reduce both the Veteran's spine and ankle 
disabilities from 20 percent to 10 percent evaluations.  In 
September 2006, the Veteran filed a statement expressing that 
he wanted to appeal the RO determination to reduce his left 
ankle and spine evaluations.  He did not mention with 
specificity that he wanted to appeal the noncompensable 
rating assigned for his knee disability in the September 2006 
statement or within a year of the decision.  Therefore, this 
issue has not been appealed.  See 38 C.F.R. §20.201.  In 
January 2007, the RO issued a decision formally reducing both 
the Veteran's spine disability and ankle disability from 20 
percent to 10 percent evaluations beginning April 1, 2007.  
In April 2007, the Veteran filed a Notice of Disagreement 
with this determination, and the RO issued a Statement of the 
Case in September 2007, continuing the reductions.  In 
September 2007, the Veteran filed a substantive appeal.  

In a June 2009 Supplemental Statement of the Case (SSOC), the 
RO restored the 20 percent disability ratings for both the 
Veteran's spine disability and the left ankle disability from 
April 1, 2007, the date the evaluations had been reduced.  In 
the SSOC, the RO included an analysis of why a higher rating 
than the restored 20 percent was not warranted for either the 
Veteran's spine disability or the left ankle disability.  
Despite the restoration of the 20 percent evaluations for the 
spine and left ankle disabilities, the Veteran has still not 
been awarded the highest possible evaluation for each of his 
disabilities.  As a result, he is presumed to be seeking the 
maximum possible evaluation, and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a hearing in a September 2006 
statement.  The RO scheduled the hearing for January 18, 
2007, and the Veteran was mailed a notice letter in December 
2006.  The Veteran subsequently called the RO requesting the 
hearing be rescheduled due to an appointment in traffic court 
the same day of his hearing.  When the Veteran called the RO, 
he also provided a new mailing address.  The RO rescheduled 
the Veteran's hearing but mailed the notice letter to the 
Veteran's former address.  In April 2007, the Veteran 
reported that he had not received notice for his hearing.  
The Board finds that the Veteran failed to receive a hearing.  
Although the 20 percent evaluations were restored for the 
Veteran's spine and left ankle disabilities, the Veteran has 
not been awarded the highest possible evaluation for his 
disabilities.  A.B. v. Brown, 6 Vet. App. 35 (1993).  For 
this reason, the Veteran is still entitled to a RO hearing.  
See 38 C.F.R. §§ 3.103(c), 3.2600(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an RO 
hearing.  The Veteran should be notified 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record, with a copy sent to his 
representative, if any.  A transcript of 
such hearing must be added to the claims 
file.

2.  After the hearing and any additional 
development deemed necessary, the issues 
on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the determination is less 
than fully favorable, the Veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




